Exhibit CERTAIN PORTIONS OF THIS EXHIBIT HAVE BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE SYMBOL “[***]” HAS BEEN INSERTED IN PLACE OF THE PORTIONS SO OMITTED. Execution Copy PURCHASE AND RELEASE AGREEMENT PINNACLE AIRLINES CORP.(“Client”), and [***] hereby agree as follows: Client currently holds the auction-rate security positions listed in Exhibit A hereto in [***] Account No. [***] (“Client’s Account”) (each such position, in the amount set forth in Exhibit A, a “Position” and collectively the “Positions”). 1. Sale of Positions and Client Purchase Option (a) [***] will purchase each Position from Client for a purchase price equal to the Purchase Price Percentage for such Position (as set forth in Exhibit A) multiplied by the outstanding principal amount of such Position, plus accrued unpaid interest (as determined by [***] consistent with bond market practice).Settlement of such purchase shall take place within 3 business days of the date of execution of this Purchase and Release Agreement (the “Agreement”) on a delivery-versus-payment basis upon [***]’s crediting funds in the amount of the purchase price to Client’s Account and simultaneously debiting the Positions from Client’s Account; provided that the aggregate purchase price in respect of all Positions shall beimmediately appliedto the repayment of all amounts that are (or upon demand or acceleration would be) payable in respect of Client’s Loan Obligations (as defined in the Loan) under the Amended and Restated Loan Agreement, dated as of November 5, 2008, as amended by Amendment No. 1 thereto dated as of March 2, 2009, between [***] and Client (the “Loan”) as of such settlement date and any balance of such aggregate purchase price remaining after such application willbe available as a credit balance in Client’s Account (subject to any applicable margin, lending or lending-related or other agreements governing Client's Account).Upon settlement of such purchase, [***]’s obligation to make advances under the Loan shall terminate and, if such aggregate purchase price is sufficient to satisfy in full all Loan Obligations outstanding as of such settlement date, [***]’s security interest and lien in the Collateral (as defined in the Loan) shall be released and the rights and obligations of the parties under the Loan shall terminate (other than the rights and obligations of the parties under the indemnification provisions of Section 12 of the Loan, the arbitration provisions of Section 14 of the Loan and any other provisions of the Loan that are expressly stated to survive termination of the Loan).[***] shall have all of the incidents of ownership of the Positions, including without limitation the right to transfer the Positions to others (subject to any restrictions under applicable law or the terms of the securities constituting the Positions) and the right to receive cash distributions, if any, vote, provide consent or take any similar action with respect to the Positions. (b) At any time following settlement of the purchase of any Position pursuant to Section 1(a) and on or before August 21, 2012, upon written notice (“Exercise Notice”) to [***], Client may purchase from [***] [***] Option Securities corresponding to any such Position for an amount equal to the product of (A) the Adjusted Exercise Percentage and (B) the sum of the Exercise Price for such Position plus the amount of any accrued unpaid interest (as determined by [***] consistent with bond market practice) on the Option Securities corresponding to such Position.The Exercise Notice shall specify (i) the Position or Positions with respect to which Client is exercising the option pursuant to this paragraph 1(b) and (ii) the Exercise Percentage for each Position specified in such Exercise Notice. As used herein, the term “Option Securities” means, as of any date of determination and with respect to any Position, securities or other property (excluding any securities or other property distributed in respect of interest and excluding all cash) of the same class and in the same amount as a holder of such Position would own in respect of its holding such Position, assuming such holder became a holder of such Position on the settlement date of the purchase of such Position pursuant to Section 1(a) and held such securities and property (excluding cash) from such execution date to and including such date of determination (such holder, a “Reference Holder”); provided that if the composition of the Option Securities would depend on any election or other action taken by such Reference Holder, then [***] shall be entitled to determine, in its absolute discretion, what elections or actions such Reference Holder shall be deemed to have made; and provided further that if the composition of the Option Securities would depend on any election, action, redemption (including without limitation any randomly-allocated partial redemption made by an issuer of Option Securities), exchange, distribution or other event that, in each case, was not available to all holders of the Option
